DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Tang et al. (PGPUB 20160097916), fails to disclose in combination with all of the other elements of the claim wherein the conditions 32.00 ≤ R5/d5 ≤ 42.00 and -3.77 ≤ f6/f ≤ -1.25 are satisfied; where f denotes a focal length of the camera optical lens; f6 denotes a focal length of the sixth lens; R5 denotes a curvature radius of an object-side surface of the third lens; and d5 denotes an on-axis thickness of the third lens. Modification of Tang’s third lens element to satisfy the expression above would require inverting the concave shape to a convex shape and then. Modification of Tang’s sixth lens to satisfy the f6/f condition would require changing the shape of the lens and/or the focal length of the system. Tang includes a plurality of conditions related to third and sixth lenses that one would need to consider when attempting such modifications (See [0056], [0058], [0061], [0062] and [0065]-[0071] all place conditions on the shape and/or the focal length of the third and sixth lenses). It would require a significant amount of experimentation with no guarantee of success due to the various requirements on the lenses of Tang. The difficulty of changing the shape of a single lens while maintaining the same overall image quality and then additionally changing the focal length of yet another lens (or the entire system) is beyond the ordinary skill in the art. Given the above, one of ordinary skill would not consider it obvious to modify Tang in such a way. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872